7 F.3d 228
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Small Business Administration,Plaintiff-Appellee,v.Glen Mark, Jr., Claimant-Appellant,andVanguard Investment Company, Inc., Defendant.
No. 93-1492.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 26, 1993.Decided:  September 21, 1993.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.
Glen Mark, Jr., Appellant Pro Se.
Mark Anthony Spellman, SMALL BUSINESS ADMINISTRATION, for Appellee.
M.D.N.C.
AFFIRMED.
Before PHILLIPS, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:

OPINION

1
Glen Mark, Jr., appeals from the district court's order adopting the Receiver's recommendation to deny Mark's request to have his debt to the receivership estate set aside.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  United States v. Mark, No. CA-87-374-2 (M.D.N.C. Feb. 25, 1993).  In light of this disposition, Mark's Motion for Stay and Injunction Pending Outcome of Appeal is hereby denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Mark contends that his wife should be included as an Appellant in this action;  however, as she did not sign the notice of appeal or otherwise participate in this action, we decline to include her as a party to the appeal.   See Covington v. Allsbrook, 636 F.2d 63 (4th Cir. 1980), cert. denied, 451 U.S. 914 (1981)